DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/22/2021 for application number 17/354,821. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 6/22/2021 are acceptable for examination proceedings.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0044] line 7 recites “SAID interface” but it appears Applicant meant SVID interface.
Paragraph [0086] second to last line recites clock generation subsystem 2152, but element 2152 is not shown in any of the drawings.  
Appropriate correction is required.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7 line 3 recites “…if the analog signal s higher...”, but it appears Applicant meant …if the analog signal [[s]] is higher…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,054,877. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Claim 1 of patent 11,054,877 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 2-7 are covered by claims 1-7 of patent 9,105,249 and are therefore rejected accordingly. The other independent claims 8 and 15 of the instant application and their corresponding dependent claims 9-14 and 16-20 are rejected under the same rationale and are covered by claims 15-17, and 18-19 of patent 11,054,877 respectively. Comparisons of selected claims are shown in the following table.

Instant Application (17/354,821)
US Patent 11,054,877
1. An apparatus comprising: a first node to receive an analog signal from a sensor; a second node to provide a digital code having a plurality of bits; and an analog-to-digital converter (ADC) coupled the first node and the second node, wherein the ADC is to generate the digital code, which is a digital representation of the analog signal, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog signal, that the analog signal is higher than a threshold value by sensing one or more most significant bits of the digital code.
1. An apparatus comprising: a plurality of components; a first sensor to measure first power consumed by first one or more components of the plurality of components; a second sensor to measure second power consumed by the apparatus; an analog-to-digital converter (ADC) to generate an identification (ID) that is representative of the second power consumed by the apparatus; and a controller to allocate power budget to one or more components of the plurality of components, based on the measurement of the first power and the ID, wherein a power spike is detected if the second power consumed by the apparatus is higher than a threshold value and wherein the ADC is to issue a first power event alert to the controller in response to the power spike being sensed, wherein the ADC is bypassed if the second sensor issues a second power event alert to the controller if the second sensor senses the power spike, wherein the ADC is to: receive an analog signal from the second sensor, the analog signal being representative of the second power consumed by the apparatus; and detect, prior to a completion of an analog-to-digital conversion of the measurement of the analog signal, that the analog signal is higher than the threshold value by sensing one or more most significant bits of an output of the ADC.
5. The apparatus of claim 1, wherein the ADC is part of a voltage regulator.
2. The apparatus of claim 1, further comprising: a voltage regulator (VR), wherein the VR comprises the ADC.
6. The apparatus of claim 1, wherein the ADC is to transmit a power event alert to a controller prior to the completion of the analog-to-digital conversion.
1. …wherein the ADC is to issue a first power event alert to the controller in response to the power spike being sensed…
7. The apparatus of claim 6, wherein the controller is to allocate a power budget to one or more components of a plurality of components, based on the analog signal and the digital code, wherein a power spike is detected if the analog signal s higher than the threshold value.
1. …a controller to allocate power budget to one or more components of the plurality of components, based on the measurement of the first power and the ID, wherein a power spike is detected if the second power consumed by the apparatus is higher than a threshold value…
8. A system comprising: a memory to store one or more instructions; a processor circuitry to execute the one or more instructions, wherein the processor circuitry includes one of more cores; a power supply unit; a sensor coupled to the power supply unit; and an analog-to-digital converter (ADC) coupled to the sensor and the processor circuitry; a first node to receive an analog signal from the sensor; a second node to provide a digital code having a plurality of bits, wherein the ADC is coupled the first node and the second node, wherein the ADC is to generate the digital code, which is a digital representation of the analog signal, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog signal, that the analog signal is higher than a threshold value by sensing one or more most significant bits of the digital code.
15. A system comprising: a memory to store instructions; a first processor socket coupled to the memory, the first processor socket comprising: a first plurality of cores to execute the instructions, and a Power Control Unit (PCU); a second processor socket comprising a second plurality of cores; a wireless interface to facilitate communication between the first and second processor sockets and another system; and a first sensor and a second sensor to respectively measure power consumptions of the first and second processor sockets, and a third sensor to measure input power to the system; an analog-to-digital converter (ADC) to convert analog measurement from the third sensor to corresponding digital measurements, wherein the PCU is to receive the digital measurements from the ADC, wherein a power spike is detected if the input power to the system is higher than a threshold value, wherein the ADC is to issue a first power event alert to the PCU in response to sensing the power spike, wherein the ADC is bypassed if the third sensor issues a second power event alert to the PCU if the third sensor senses the power spike; wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog measurement from the third sensor, that the analog measurement is higher than the threshold value by sensing one or more most significant bits of an output of the ADC, wherein the PCU is to: receive measurements from the first, second, and third sensors, and allocate power budgets to the first and second processor sockets and the memory, based at least in part on the measurements from the first, second, and third sensors.
15. A method comprising: measuring power consumptions of first and second processor sockets, and a computer system, wherein the system includes the first and second processor sockets; accessing power limits of the first and second processor sockets; allocating or reallocating power budgets to the first and second processor sockets based on the measuring of the power consumptions of the first and second processor sockets, and the computer system; detecting, in response to the allocating or the reallocating, a power spike based on an output of an analog-to-digital converter (ADC); and throttling one or more processor cores of the first or second processor sockets if the power spike is detected, wherein the ADC is to generate a digital code having a plurality of bits, wherein the ADC is to detect, prior to a completion of an analog-to- digital conversion a power consumption is higher than a threshold value by sensing one or more most significant bits of the digital code.
18. An apparatus comprising: a first processor socket comprising: a first plurality of cores and a controller; a second processor socket comprising a second plurality of cores; a first sensor and a second sensor to respectively measure power consumptions of the first and second processor sockets, and a third sensor to measure input power to the apparatus; and a Voltage Regulator (VR) to receive measurements from the third sensor and to generate a sense signal indicative of the measurements from the third sensor, wherein the controller is to receive the measurements from the first and second sensors and the sense signal, and to allocate power budgets to one or more components of the apparatus, wherein the VR includes an analog-to-digital converter (ADC) to convert an analog measurement from the third sensor to a corresponding digital measurement, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog measurement from the third sensor, that the analog measurement is higher than a threshold value by sensing one or more most significant bits of an output of the ADC, wherein the controller is to receive the digital measurement from the ADC, wherein a power spike is detected if the input power to the apparatus is higher than the threshold value, wherein the ADC is to issue a first power event alert to a PCU in response to sensing the power spike, wherein the ADC is bypassed if the third sensor issues a second power event alert to the PCU if the third sensor senses the power spike.

8. The apparatus of claim 1, wherein the controller is to receive the first or second power event alert, and in response to the reception of the first or second power event alert, throttle operation of a component of the apparatus.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (hereinafter as Smith) PGPUB 2015/0070544.
As per claim 1, Smith teaches an apparatus comprising: 
a first node [FIG. 3 input to ADC/comparator 112] to receive an analog signal from a sensor [FIG. 3 pixel signal from IP 100 and 0084-0085: (IP 100 represents an image sensor, and provides an analog input to ADC 112)]; 
a second node to provide a digital code having a plurality of bits [FIG. 3 and 0084: (output of ADC that provides a multi-bit digital conversion)]; and 
an analog-to-digital converter (ADC) coupled the first node and the second node [FIG. 3 ADC 112 coupled to pixel signal input (at first node) and to digital conversion output (at second node)], wherein the ADC is to generate the digital code [FIG. 3 and 0084: (ADC provides multi-bit digital conversion)], which is a digital representation of the analog signal [0093: (ADC 112 outputs a digital value representative of an analog pixel signal received by the ADC)], wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog signal, that the analog signal is higher than a threshold value by sensing one or more most significant bits of the digital code [0076: (in an embodiment, analog-to-digital conversion is begun, and when enough of conversion has been completed to determine whether a threshold is exceeded, a determination is made whether to continue the conversion; for instance, if the threshold is equal to a most-significant bit pattern, as soon as the pattern is resolved, a determination can be made to stop the conversion)].

As per claim 2, Smith teach the apparatus of claim 1, wherein the sensor comprises a resistor coupled to a power supply circuitry [0028-0029, 0167, and 0171: (resistors RL coupled to power supply circuit providing Vdd in sensor circuitry)].
As per claim 3, Smith teach the apparatus of claim 2, wherein the sensor comprises a comparator having a first input and a second input [FIG. 3: (threshold, sample, compare, power Vdd and residue inputs to comparator 112)], wherein the first input is coupled to a first terminal of the resistor [FIG. 3, FIG. 25, and 0167], and wherein the second input is coupled to a second terminal of the resistor [FIG. 25 sample caps and switches], wherein the comparator is to generate an estimate of an output current from the power supply circuitry [0093].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter as Smith) PGPUB 2015/0070544, and further in view of Rotem et al. (hereinafter as Rotem)1 PGPUB 2014/0189376.
As per claim 5, Smith teach the apparatus of claim 1.
Smith does not teach wherein the ADC is part of a voltage regulator. Smith describes the general use of an ADC, but does not disclose it is part of a voltage regulator.
Rotem teaches the use of an ADC in a computing system. Rotem is thus similar to Smith. Rotem further teaches wherein the ADC is part of a voltage regulator [0022: (ADC integrated in voltage regulator 130 receive sampled voltage measurements)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rotem’s teachings of a voltage regulator containing Smith’s ADC. Rotem teaches a field of use in which Smith’s ADC can be applied. One of ordinary skill in the art would have been motivated to use Smith’s ADC in a voltage regulator because it allows for sensing and digitalization of analog power inputs and allows for a quick determination of whether analog input is above a threshold, thereby improving response time of a voltage regulator.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter as Smith) PGPUB 2015/0070544, and further in view of Sistla et al. (hereinafter as Sistla)1 PGPUB 2014/0095905.
As per claim 6, Smith teach the apparatus of claim 1.
Smith does not teach wherein the ADC is to transmit a power event alert to a controller prior to the completion of the analog-to-digital conversion. Smith does not teach ADC providing a power event alert.
Sistla teaches a computing system with analog to digital processing. Sistla is thus similar to Smith. Sistla further teaches wherein the ADC is to transmit a power event alert to a controller prior to the completion of the analog-to-digital conversion [0019-0020: (fast sense circuit 206 is designed with analog digital circuitry that measures current draw, and fast sense circuit 206 may provide a fast throttle down signal (power event alert) to processor 201 (controller) in response to fast detection of the power draw)].
The combination of Smith with Sistla yields an ADC that performs fast detection of analog power input by sensing the most-significant bits, and based on the most-significant bits, determines whether to continue with the conversion or issue a fast throttle signal to a processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sistla’s teachings of a fast detection circuit issuing a power event alert signal to a controller before completion of the conversion by the ADC in Smith. One of ordinary skill in the art would have been motivated to incorporate such teachings in Smith because it allows for quicker response to events such as power events in computing systems, thereby protecting the computing system and improving reliability.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (hereinafter as Smith) PGPUB 2015/0070544 in view of Sistla et al. (hereinafter as Sistla)1 PGPUB 2014/0095905, and further in view of Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130.
As per claim 7, Smith and Sistla teach the apparatus of claim 6,
wherein a power spike is detected if the analog signal s higher than the threshold value [Sistla 0019-0020: (detects if power draw has exceeded a pre-established threshold)].
Smith and Sistla do not teach wherein the controller is to allocate a power budget to one or more components of a plurality of components, based on the analog signal and the digital code.
Schumacher teaches a computing system having a controller/power budget arbiter, and multiple power monitors, where each monitor includes sensors and performs conversion of analog voltage to digital form. Schumacher is thus similar to Smith and Sistla. Schumacher further teaches wherein the controller [FIG. 1 power budget arbiter 51] is to allocate a power budget to one or more components of a plurality of components, based on the analog signal and the digital code [0011, 0021, and 0026-0027: (flexibility in shifting power budgets among components by power budget arbiter based on data from power monitors); and 0015: (each monitor include sensors, each sensor outputs analog voltage, and each analog voltage is converted to digital form to provide power consumption data; thus each monitor includes an ADC)], wherein a power spike is detected if the analog signal s higher than the threshold value [0011 and 0013: (issues warning when a power reaches some threshold; thus a warning is provided for a detected power spike being higher than a threshold value)]. Schumacher teaches allocation of power budget based on information provided from the ADC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schumacher’s teachings of allocating power budget to components in a computing system based on the information from the ADC in Smith and Sistla. One of ordinary skill in the art would have been motivated to do so in Smith and Sistla because it allows for dynamic budgeting in a computing system to reduce waste and provides a favorable tradeoff between cost and functionality [Schumacher 0003-0004].


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130, and further in view of Smith et al. (hereinafter as Smith) PGPUB 2015/0070544.
As per claim 8, Schumacher teaches a system comprising: 
a memory to store one or more instructions [FIG. 1 memory 13]; 
a processor circuitry to execute the one or more instructions, wherein the processor circuitry includes one of more cores  [FIG. 1 processor 11; (processors have at least one core)]; 
a power supply unit [FIG. 1 power supply 19]; 
a sensor coupled to the power supply unit [FIG. 1 and 0015: (each power monitor, such as power monitor 29, contains one or more sensors)]; and 
an analog-to-digital converter (ADC) coupled to the sensor and the processor circuitry [0015: (in each power monitor, each analog voltage is converted to digital form, and thus each power monitor contains an ADC) and FIG. 1: (power monitor 29 containing the ADC is coupled to processor 11 through a bus 17)]; 

Schumacher does not explicitly teach a first node to receive an analog signal from the sensor; a second node to provide a digital code having a plurality of bits, wherein the ADC is coupled the first node and the second node, wherein the ADC is to generate the digital code, which is a digital representation of the analog signal, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog signal, that the analog signal is higher than a threshold value by sensing one or more most significant bits of the digital code.
	Smith teaches use of an ADC in a computing system. Smith is thus similar to Schumacher. Smith further teaches a first node [FIG. 3 input to ADC/comparator 112] to receive an analog signal from the sensor [FIG. 3 pixel signal from IP 100 and 0084-0085: (IP 100 represents an image sensor, and provides an analog input to ADC 112)]; a second node to provide a digital code having a plurality of bits [FIG. 3 and 0084: (output of ADC that provides a multi-bit digital conversion)], wherein the ADC is coupled the first node and the second node [FIG. 3 ADC 112 coupled to pixel signal input (at first node) and to digital conversion output (at second node)], wherein the ADC is to generate the digital code [FIG. 3 and 0084: (ADC provides multi-bit digital conversion)], which is a digital representation of the analog signal [0093: (ADC 112 outputs a digital value representative of an analog pixel signal received by the ADC)], wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion of the analog signal, that the analog signal is higher than a threshold value by sensing one or more most significant bits of the digital code [0076: (in an embodiment, analog-to-digital conversion is begun, and when enough of conversion has been completed to determine whether a threshold is exceeded, a determination is made whether to continue the conversion; for instance, if the threshold is equal to a most-significant bit pattern, as soon as the pattern is resolved, a determination can be made to stop the conversion)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Smith’s teachings of the ADC detecting, prior to a completion of the analog to digital conversion, that the analog signal is higher than a threshold by sensing the most significant bits of the digital code in Schumacher. Smith teaches the details of the ADC in Schumacher. One of ordinary skill in the art would have been motivated to use Smith’s teachings of the ADC sensing the most significant bits to determine if it is higher than a threshold prior to completion of the analog to digital conversion in Schumacher because it allows for quick detection of undesirable operating conditions and allow for a faster corrective action response, thereby improving reliability of the system.

As per claim 9, Schumacher and Smith teach the system of claim 8, wherein the sensor comprises a resistor coupled to the power supply unit [Smith 0028-0029, 0167, and 0171: (resistors RL coupled to power supply circuit providing Vdd in sensor circuitry)].
As per claim 10, Schumacher and Smith teach the system of claim 9, wherein the sensor comprises a comparator having a first input and a second input [Smith FIG. 3: (threshold, sample, compare, power Vdd and residue inputs to comparator 112)], wherein the first input is coupled to a first terminal of the resistor [Smith FIG. 3, FIG. 25, and 0167], and wherein the second input is coupled to a second terminal of the resistor [Smith FIG. 25 sample caps and switches], wherein the comparator is to generate an estimate of an output current from the power supply unit [Smith 0093].


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130 in view of Smith et al. (hereinafter as Smith) PGPUB 2015/0070544, and further in view of Rotem et al. (hereinafter as Rotem)1 PGPUB 2014/0189376.
As per claim 12, Schumacher and Smith teach the system of claim 8.
Schumacher and Smith do not teach wherein the ADC is part of a voltage regulator. Schumacher and Smith describes the use of an ADC for detecting signals such as power input, but does not disclose it is part of a voltage regulator.
Rotem teaches the use of an ADC in a computing system. Rotem is thus similar to Schumacher and Smith. Rotem further teaches wherein the ADC is part of a voltage regulator [0022: (ADC integrated in voltage regulator 130 receive sampled voltage measurements)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rotem’s teachings of a voltage regulator containing Schumacher and Smith’s ADC. Rotem teaches a field of use in which Schumacher and Smith’s ADC can be applied. One of ordinary skill in the art would have been motivated to use Schumacher and Smith’s ADC in a voltage regulator because it allows for sensing and digitalization of analog power inputs and allows for a quick determination of whether analog input is above a threshold, thereby improving response time of a voltage regulator.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130 in view of Smith et al. (hereinafter as Smith) PGPUB 2015/0070544, and further in view of Sistla et al. (hereinafter as Sistla)1 PGPUB 2014/0095905.
As per claim 13, Schumacher and Smith teach the system of claim 8.
Schumacher and Smith do not teach wherein the ADC is to transmit a power event alert to a controller prior to the completion of the analog-to-digital conversion. Smith does not teach ADC providing a power event alert.
Sistla teaches a computing system with analog to digital processing. Sistla is thus similar to Schumacher and Smith. Sistla further teaches wherein the ADC is to transmit a power event alert to a controller prior to the completion of the analog-to-digital conversion [0019-0020: (fast sense circuit 206 is designed with analog digital circuitry that measures current draw, and fast sense circuit 206 may provide a fast throttle down signal (power event alert) to processor 201 (controller) in response to fast detection of the power draw)].
The combination of Schumacher and Smith with Sistla yields an ADC that performs fast detection of analog power input by sensing the most-significant bits, and based on the most-significant bits, determines whether to continue with the conversion or issue a fast throttle signal to a processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sistla’s teachings of a fast detection circuit issuing a power event alert signal to a controller before completion of the conversion by the ADC in Schumacher and Smith. One of ordinary skill in the art would have been motivated to incorporate such teachings in Schumacher and Smith because it allows for quicker response to events such as power events in computing systems, thereby protecting the computing system and improving reliability.
As per claim 14, Schumacher, Smith, and Sistla teach the system of claim 13, wherein the controller [Schumacher FIG. 1 power budget arbiter 51] is to allocate a power budget to one or more components of a plurality of components, based on the analog signal and the digital code [Schumacher 0011, 0021, and 0026-0027: (flexibility in shifting power budgets among components by power budget arbiter based on data from power monitors); and 0015: (each monitor include sensors, each sensor outputs analog voltage, and each analog voltage is converted to digital form to provide power consumption data; thus each monitor includes an ADC)], wherein a power spike is detected if the analog signal s higher than the threshold value [Sistla 0019-0020: (detects if power draw has exceeded a pre-established threshold) or Schumacher 0011 and 0013: (issues warning when a power reaches some threshold; thus a warning is provided for a detected power spike being higher than a threshold value)].


Claim(s) 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130, and further in view of Smith et al. (hereinafter as Smith) PGPUB 2015/0070544 and Sistla et al. (hereinafter as Sistla)1 PGPUB 2014/0095905.
As per claim 15, Schumacher teaches a method comprising: 
measuring power consumptions of first [FIG. 1 socket 31] and second processor sockets [0026-0027: (additional processors and its processor sockets)], and a computer system [FIG. 1 and 0005: computer system], wherein the system includes the first and second processor sockets [FIG. 1 computer system includes socket 31 and sockets of additional processors]; 
accessing power limits of the first and second processor sockets [0013: (access power data for processors) and 0017: (consumption by processors may trigger a warning, and thus the power limits of processors were accessed to determine whether to provide such warning)]; 
allocating or reallocating power budgets to the first and second processor sockets based on the measuring of the power consumptions of the first and second processor sockets, and the computer system [claim 7 and 0020-0021: (in response to power limits of components, such as processors, being exceeded, corrective actions occur such as reducing clock rate, inactivating components, or setting new thresholds to limit consumption; thus power allocated to components such as processor is changed or reallocated)].

Schumacher does not explicitly teach detecting, in response to the allocating or the reallocating, a power spike based on an output of an analog-to-digital converter (ADC); and throttling one or more processor cores of the first or second processor sockets if the power spike is detected, wherein the ADC is to generate a digital code having a plurality of bits, wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion a power consumption is higher than a threshold value by sensing one or more most significant bits of the digital code. Schumacher does not describe the details of an ADC.
Smith teaches use of an ADC in a computing system. Smith is thus similar to Schumacher. Smith further teaches wherein the ADC is to generate a digital code having a plurality of bits [0076: (purpose of ADC is to generate a digital output in the form of bits)], wherein the ADC is to detect, prior to a completion of an analog-to-digital conversion a power consumption is higher than a threshold value by sensing one or more most significant bits of the digital code [0076: (in an embodiment, analog-to-digital conversion is begun, and when enough of conversion has been completed to determine whether a threshold is exceeded, a determination is made whether to continue the conversion; for instance, if the threshold is equal to a most-significant bit pattern, as soon as the pattern is resolved, a determination can be made to stop the conversion)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Smith’s teachings of the ADC detecting, prior to a completion of the analog to digital conversion, that the analog signal is higher than a threshold by sensing the most significant bits of the digital code in Schumacher. Smith teaches the details of the ADC in Schumacher. One of ordinary skill in the art would have been motivated to use Smith’s teachings of the ADC sensing the most significant bits to determine if it is higher than a threshold prior to completion of the analog to digital conversion in Schumacher because it allows for quick detection of undesirable operating conditions and allow for a faster corrective action response, thereby improving reliability of the system.
	Schumacher and Smith do not teach detecting, in response to the allocating or the reallocating, a power spike based on an output of an analog-to-digital converter (ADC); and throttling one or more processor cores of the first or second processor sockets if the power spike is detected.
Sistla teaches a computing system with sensing of power conditions at the power supply, providing sensed signals to the voltage regulator, and providing of power from the voltage regulator to the processor. Sistla is thus similar to Schumacher and Smith because they sense power conditions near voltage regulator/power supply and provide indications to the processor. Sistla further teaches detecting, in response to the allocating or the reallocating, a power spike based on an output of an analog-to-digital converter (ADC) [0019-0020: (fast sense circuit 206 is designed with analog digital circuitry that measures current draw; fast power sense circuity 206 determines power draw has exceeded pre-established threshold)]; and throttling one or more processor cores of the first or second processor sockets if the power spike is detected [0019-0020: fast sense circuit 206 may provide a fast throttle down signal to processor 201  in response to fast detection of the power draw)].
The combination of Schumacher and Smith with Sistla yields an ADC that performs fast detection of analog power input by sensing the most-significant bits, and based on the most-significant bits, determines whether to continue with the conversion or issue a fast throttle signal to a processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sistla’s teachings of a fast detection circuit issuing a power event alert signal to a controller before completion of the conversion by the ADC in Schumacher and Smith. One of ordinary skill in the art would have been motivated to incorporate such teachings in Schumacher and Smith because it allows for quicker response to events such as power events in computing systems, thereby protecting the computing system and improving reliability.
As per claim 17, Schumacher, Smith, and Sistla teach the method of claim 15 comprising transmitting a power event alert prior to completion of the analog-to-digital conversion [Sistla 0019-0020: (fast sense circuit 206 is designed with analog digital circuitry that measures current draw, and fast sense circuit 206 may provide a fast throttle down signal (power event alert) to processor 201 (controller) in response to fast detection of the power draw)].
As per claim 18, Schumacher, Smith, and Sistla teach the method of claim 15, wherein the power consumption of the computer system is measured by a sensor, wherein the sensor comprises: a resistor coupled to a power supply circuitry  [Smith 0028-0029, 0167, and 0171: (resistors RL coupled to power supply circuit providing Vdd in sensor circuitry)]; and a comparator having a first input and a second input [Smith FIG. 3: (threshold, sample, compare, power Vdd and residue inputs to comparator 112)], wherein the first input is coupled to a first terminal of the resistor [Smith FIG. 3, FIG. 25, and 0167], and wherein the second input is coupled to a second terminal of the resistor [Smith FIG. 25 sample caps and switches], wherein the comparator is to generate an estimate of an output current from the power supply circuitry [Smith 0093].

As per claim 20, Schumacher, Smith, and Sistla teach the method of claim 15, wherein throttling the one or more processor cores comprises lowering a clock frequency [Schumacher 0020: (correction action includes lowering system clock rate) or Sistla 0037: (reduce clock frequency when throttle down signal received)].


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (hereinafter as Schumacher)1 PGPUB 2007/0028130 in view of Smith et al. (hereinafter as Smith) PGPUB 2015/0070544 and Sistla et al. (hereinafter as Sistla)1 PGPUB 2014/0095905, and further in view of Rotem et al. (hereinafter as Rotem)1 PGPUB 2014/0189376.
As per claim 16, Schumacher, Smith, and Sistla teach the method of claim 15.
Schumacher, Smith, and Sistla do not teach wherein the ADC is part of a voltage regulator. Schumacher and Sistla describes the use of an ADC for detecting signals such as power input, but does not disclose it is part of a voltage regulator. Sistla’s fast sense circuit 206 containing the ADC is located next to the voltage regulator.
Rotem teaches the use of an ADC in a computing system. Rotem is thus similar to Schumacher, Smith, and Sistla. Rotem further teaches wherein the ADC is part of a voltage regulator [0022: (ADC integrated in voltage regulator 130 receive sampled voltage measurements)].
The combination of Schumacher, Smith, and Sistla with Rotem leads to the ADC and fast sense circuit being located in a voltage regulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rotem’s teachings of a voltage regulator containing Schumacher, Smith, and Sistla’s ADC. Rotem teaches a field of use in which Schumacher, Smith, and Sistla’s ADC can be applied. One of ordinary skill in the art would have been motivated to use Schumacher, Smith, and Sistla’s ADC in a voltage regulator because it allows for sensing and digitalization of analog power inputs and allows for a quick determination of whether analog input is above a threshold, thereby improving response time of a voltage regulator.

Allowable Subject Matter
Claims 4, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims such as claims 2-3, claims 9-10, and claim 18 respectively, and if the double patenting issue is resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Piasecki et al. (PGPUB 2005/0219108) teaches an ADC and aborting conversion if the most significant bits are greater than a value [0035].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS from 6/22/2021.